                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:17-CR-031-MOC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 MAGGIE ELIZABETH SANDERS,                             )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal

Exhibit 1 To Response To Motion Seeking Release” (Document No. 59) filed November 17, 2020.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. Having carefully considered the motion, the record, and

applicable authority, the undersigned will grant the motion.

         By the instant motion, the Government seeks to seal an exhibit containing “personal

information about Sanders supplied by the Federal Bureau of Prisons, including information about

Sanders’s medical history.” (Document No. 59, p. 1).

         In accordance with the Local Rules, the Court has considered the motion to seal, the

public’s interest in access to the affected materials, and alternatives to sealing. The Court

determines that no less restrictive means other than sealing is sufficient inasmuch as Defendant’s

request relates to sensitive and private information that is inappropriate for public access, namely

medical information.




      Case 3:17-cr-00031-MOC-DCK Document 60 Filed 11/17/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal Exhibit 1 To

Response To Motion Seeking Release” (Document No. 59) is GRANTED. Document No. 58

shall remain under seal unless otherwise ordered by the Court.




                               Signed: November 17, 2020




                                                2
      Case 3:17-cr-00031-MOC-DCK Document 60 Filed 11/17/20 Page 2 of 2
